DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being  by Kim (Pub. No.: US 2012/0004563 A1).

Regarding claim 1, Kim teaches a method to differentiate between causes of noise in an electrocardiogram (ECG) signal (Fig. 1-Fig. 6, para [0006], “ In one general aspect, there is provided a method for analyzing a biological signal, the method including measuring the biological signal via at least one interface adhered to a person, detecting a noise signal influencing the electrical characteristics of the measured biological signal using at least one sensor adhered to the person, in response to the measured biological signal having an abnormal section, determining whether the abnormal section is caused by the detected noise signal or an abnormal body activity,”), the method comprising: 
connecting to at least one sensing electrode (electrode (Fig. 1, interface unit 10, and Fig. 4, ECG sensors); 
obtaining the ECG signal from the at least one sensing (Fig. 6, step 602, para [0043], “The interface unit 10 may be adhered to a person and may measure the biological signal of the person. The interface unit 10 includes at least one interface. If the measured biological signal includes an ECG signal, each interface of the interface unit 10 may correspond to an ” and para [0087]); 
detecting noise on the ECG signal (Fig. 3, Fig. 6, steps 603-604, para [0088], “If the measured biological signal has an abnormal section, in 604, the comparing unit 122 compares a noise index calculated using the detected noise signal with a threshold.”); 
detecting ancillary conditions (Fig. 1, noise detecting unit 11, para [0047], “The noise detecting unit 11 may be adhered to a person and may detect a noise signal influencing the electrical characteristics of the biological signal using at least one sensor. For example, the noise detecting unit 11 may include at least one sensor for detecting the noise signal. The noise signal may include at least one of a motion signal generated according to motion of the person and a motion artifact generated according to a variation of the electrical characteristics of the interface unit 10 due to an external factor.”); 
associating the noise on the ECG signal with at least one of the ancillary conditions (Fig. 6, steps 606 and 607, para [0089], “ As described above, using the apparatus 1 for measuring the biological signal and the method of analyzing the biological signal, a person's biological signal is measured and displayed by ”); and 
providing an actionable indication to a patient associated with the cause of the noise on the ECG signal (Fig. 6, step 608, para [0053] and [0089], the system displays whether the abnormal signal is caused by noise from body motions/movements or from abnormal body condition such as arrhythmia).  

Regarding claim 2, Kim teaches the method of claim 1, wherein the ancillary conditions include one or more of an electrode impedance; an electrode leads-off indication, time since activation of the at least one sensing electrode, patient input, patient location, patient motion, device motion, and environmental interference (para [0053], “For example, the abnormal ECG signal may be due to a noise signal such as a motion signal or a motion artifact, or an abnormal body activity such as an arrhythmia.”).  

Regarding claim 4, Kim teaches the method of claim 1, further including: 
analyzing a preceding predetermined time history of a contact status of the at least one sensing electrode (Fig. 3, and para [0045], “As an example, the ECG signal may be detected by adhering interfaces, like a pair of electrodes, to two different parts of the skin of the person, and measuring a potential difference between the electrodes over a predetermined period of time.” and para [0049], “When the interface unit 10 adhered to the person measures the biological signal, the biological signal may be influenced by the motion signal. As mentioned above, the interface unit 10 may interface the skin of the person and may measure the biological signal by contacting the skin of the person”. The system analyzes the section, such as section 1 shown in Fig. 3, in the time history of signal 301 to determine an abnormality. The limitation “contact status” is being interpreted as the ECG signal obtained by contacting the skin of the person); and 
determining when changes in the contact status occurred in preceding predetermined time history (Fig. 3, the system determines the ECG signal has changed caused by motion).  

Regarding claim 6, Kim teaches the method of claim 4, wherein the at least one sensing electrode includes two or more sensing electrodes and wherein analyzing the preceding predetermined time history includes analyzing a contact status of a specific electrode (para [0045], “As an example, the ECG signal may be detected by adhering interfaces, like a pair of electrodes, to two different parts of the skin of the person, and measuring a potential difference between the electrodes over a predetermined period of time. For example, the measured potential difference between the electrodes may be expressed as a signal in wave form repeatedly rising and falling over time”).  

Regarding claim 10, Kim teaches the method of claim 1, further comprising: 
monitoring ancillary device conditions when noise is detected on the ECG signal; 
determining when the ancillary conditions are present; and 
facilitating differentiating root cause of the noise based at least in part on the ancillary conditions (Fig. 6, the system determines the cause of the abnormal ECG signal based on the noise signals received from the noise detection unit 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (Pub. No.: US 2012/0004563 A1) in view of Warner (Pub. No.: US 2015/0011901 A1).

Regarding claim 3, Kim teaches the method of claim 1, but fails to expressly teach wherein the ancillary condition includes a right leg drive (RLD) leads-off indication.  
However, in the same field of ECG system, Warner teaches an ECG monitoring unit configured with a right leg drive circuit to reduce common mode interference noise. See para [0007], “To reduce noise, ECG systems often utilize a circuit design topology derived from a circuit commonly referred to as "driven right leg" or "right leg drive." Right leg drive (RLD) circuitry is used to eliminate common mode interference noise and to ensure that recording system ground tracks with the patient. In general, RLD circuits introduce a signal into right leg of a patient to cancel common mode noise from the electrodes.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s noise detecting unit with a Right Leg drive circuit to reduce common mode noise from the background to improve noise detection.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (Pub. No.: US 2012/0004563 A1).

Regarding claim 5, Kim teaches the method of claim 4, wherein the wherein the preceding predetermined time history is between approximately one minute and approximately thirty minutes.  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s ECG system to analyze the ECG signal recorded between 1-30 minutes because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (Pub. No.: US 2012/0004563 A1) in view of Thorn (Pub. No.: US 2016/0275936 A1).

Regarding claim 9, Kim teaches the method of claim 1, wherein the predetermined noise threshold is stored in the ECG system but fails to expressly teach further comprising: establishing a library of known interference signals that cause noise on an ECG signal; comparing the noisy ECG signal to the library of known interference signals; and determining when the noisy ECG and known interference signal match a predetermined amount.  
However, in the same field of noise identification system, Thorn teaches a The environmental noise recognition module 132 may determine identifying characteristics of the measured environmental noise and query the library 134 to determine whether the identifying characteristics match those corresponding to a pre-identified environmental noise source or type that is stored in the library 134. The environmental noise library 134 may include a time-varying pattern of sound characteristics for each environmental noise source stored therein.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s storage unit to store a noise library to improve accuracy. 

Claims 11-12, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaib (Pub. No.: US 2011/0288605 A1) in view of Kim (Pub. No.: US 2012/0004563 A1).

Regarding claim 11, Kaib teaches a wearable cardioverter defibrillator (WCD) (Fig. 1E, Fig. 4, para [0012], “ In accordance with a further aspect of this embodiment, the ambulatory medical device ” ), comprising: 
a support structure wearable by a person (Fig. 1E, garment 20C); 
a processor coupled to the support structure (Fig. 1E, control unit 30, Fig. 4, processor 410); and
a discharge circuit configured to discharge a stored electrical charge through a body of the patient, the discharge circuit in communication with the processor (Fig. 1E, shock electrodes 12, Fig. 4, therapy delivery interface 316, para [0069], “In some embodiments, the at least one driven ground electrode 12 may also be used as a therapy electrode to administer an electrical shock to the heart of the patient, as discussed further with respect to FIG. 1E below.”);
at least one sensing electrode in communication with the processor (Fig. 1E, sensing electrodes 10B, Fig. 4, sensor interface 414); 
the processor configured to: 
 	connect to the at least one sensing electrode (Fig. 4, processor 410 is connected to the sensor interface 414); 
 	obtain an electrocardiogram (ECG) signal from the at least one sensing electrode (Fig. 6, step 610); 
 	detect noise on the ECG signal (Fig. 6, step 620, para [0104], “In act 620, the at least one processor makes a determination as to whether there is noise in the ECG signal of a selected pairing of ECG sensing electrodes, or whether there has been a fall-off or at least partial loss of contact with the body of the patient by a selected pairing of ECG sensing electrodes.”).
Kaib teaches a system that detects for noise but fails to expressly teach the system identify the cause of noise by causing the processor to detect ancillary conditions; associate the noise with at least one of the ancillary conditions; and provide an actionable indication to a patient associated with the ECG signal.
However, in the same field of ECG monitoring system, Kim teaches an ECG monitor configured to determine the cause of the noise by comparing the ECG signal with noise obtained from a noise detection unit and a display screen to display the result of the determination. See Fig. 1-Fig. 6, para [0006], “In one general aspect, there is provided a method for analyzing a biological signal, the method including measuring the biological signal via at least one interface adhered to a person, detecting a noise signal influencing the electrical ”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kaib’s garment with a noise detecting unit and a noise determining unit as taught by Kim to determine and to display the cause of the noise to alert the user.

Regarding claim 12, recites a limitation that is similar to claim 2. Therefore, it is reject for the same reasons.

Regarding claim 14, recites a limitation that is similar to claim 4. Therefore, it is reject for the same reasons.

Regarding claim 15, recites a limitation that is similar to claim 5. Therefore, it is reject for the same reasons.

Regarding claim 19, recites a limitation that is similar to claim 10. Therefore, it is reject for the same reasons.

Regarding claim 20, recites some limitations that are similar to claim 11. Therefore, similar claim limitations are rejected for the same reasons.
Kiab further teaches the garment comprises of 4 or more sensing electrodes 10 and the control unit is configured to receive ECG signals from all electrodes.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kaib (Pub. No.: US 2011/0288605 A1) in view of Kim (Pub. No.: US 2012/0004563 A1) as applied to claim 11, and further in view of Warner (Pub. No.: US 2015/0011901 A1).

Regarding claim 13, recites a limitation that is similar to claim 3. Therefore, it is reject for the same reasons.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kaib (Pub. No.: US 2011/0288605 A1) in view of Kim (Pub. No.: US 2012/0004563 A1) as applied to claim 11, and further in view of Thorn (Pub. No.: US 2016/0275936 A1).

Regarding claim 18, recites a limitation that is similar to claim 9. Therefore, it is reject for the same reasons.

Allowable Subject Matter
Claims 7-8 and 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/ZHEN Y WU/Primary Examiner, Art Unit 2685